department of the treasury internal_revenue_service washington d c tax exempt and government entities _ division release number release date date date contact person identification_number employer_identification_number form required to be filed tax years dear file the returns in accordance with their this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely ken corbin director exempt_organizations enciosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b name c name d name m state x date y date z date f dollars amount g dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues _ do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on date y in the state of m you were automatically revoked on date x for failure_to_file three consecutive returns you filed an application_for exemption requesting classification under sec_501 of the letter cg catalog number 47628k code on date z according to your articles of incorporation you were formed for the following purposes e e e e to unite those engaged in the recognized branches of the real_estate profession for the purpose of exerting a beneficial influence upon the profession and related interests to promote and maintain high standards of conduct in the real_estate profession as expressed in the code of ethics of b to provide a unified medium for real_estate owners and those engaged in the real_estate profession whereby their interests may be safeguarded and advanced to further the interests of home and other real_property ownership to unite those engaged in the real_estate profession in this community with c and b thereby furthering their own objectives throughout the state and nation and obtaining the benefits and privileges of membership therein to designate for the benefit of the public individuals authorized to use the terms realtor and realtors as licensed prescribed and controlled by b upon your dissolution your assets will be distributed to c or to any other non-profit organization your bylaws staie the same purposes as your articles of incorporation and state you are a membership_organization benefits of membership are use of the multiple listing service mls and access to b and c benefits membership benefits article xviiii of your bylaws provides you will make every reasonable effort to contract for the provision of the mls on behaif of your members according to your bylaws the mls is a means by which authorized participants make blanket unilateral offers of compensation to other participants acting as either sub agents or buyer agents by which cooperation among participants is ennanced by which information is accumulated and disseminated to enable authorized participants to prepare appraisals analyses and other valuations of real_property for bona_fide clients_and_customers by which participants engaging in real_estate appraisals contribute to common data bases and is a facility for the orderly correlation and dissemination of listing information so participants may better serve their clients and the public to be a member an applicant must be an active licensed real_estate agent or a licensed or certified appraiser members pay annual dues in addition you provide them unlimited mls use for a monthly fee moreover you provide eligible non-members the use of the mls for a monthly fee to be eligible for this applicants must be a member of another real_estate association anywhere in the letter cg catalog number 47628k country where licensed to engage in the sale of real_estate furthermore a sales person may affiliate with branch office that is a full member in this jurisdiction to become an mls user only you submitted a copy of your rules and regulations regarding the operation of the mls it describes in detail the listing procedures property types as well as numerous rules regarding the use of the mls by members for example members must change the status of their listings from active to pending to sold the mls also permits appraisers to contribute to the common database and use information for appraisals in addition the general_public has limited access to the mls you also operate a web site the web site home page states the web site furthermore your web site provides a page link to the mls for the counties you serve you currently contract with d for the provision of the mls on behaif of your members you charge members f dollars per month and pay d g dollars per member for unlimited mls use and access you have a board member who is assigned to the mls committee of d the board member attends regular meetings with d regarding the provision of the mls the financial data you provided indicates for each of your last four completed tax years between - of your total revenue was received from mls fees expenses relating to the mls service are between and of your total expenses other information you provided consists of e e e you were established because a local organization had to be formed in order to be a member of b and c you have a large board who reviews member applications and apprises members of changes in the law for real_estate agents keeping them current on real_estate activities your board_of directors will carry on the day-to-day activities of the membership including monthly meetings quarterly meetings and special meetings as needed providing information from the state level to the members e other than mls fees you receive revenue from membership dues law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulation states that a business league is an association to promote such of persons having some common business_interest the purpose of which is it common interest and not to engage in a regular business of a kind ordinarily carried on for profit letter cg catalog number 47628k is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of an business as distinguished from the performance of particular services for individual persons organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_59_234 1959_2_cb_149 a real-estate board whose primary purpose or activity was the operation of a multiple listing system is considered to be rendering particular services for its members and is not exempt from federal_income_tax as an organization described in sec_501 of the code the organization received its revenue from initiation receipts and membership fees fees related to the operation of the multiple listing service interest and income from the sales of literature relating to real_estate it was shown that the multiple listing service accounted for of the organization’s income and of the expenses it was held that the operation of a multiple listing services as operated by real_estate boards were inherently designed to render particular services for individual members and their particular businesses as a convenience and economy in the conduct of their business in rev_rul 1972_1_cb_150 an organization whose principal activity was the operation and maintenance of a plan room that was open for use by all individuals and businesses in the industry nonmembers as well as members is not rendering particular services to its members and therefore qualifies for exempt status under sec_501 c of the code providing a plan room available to the entire building and construction industry without charge was found to improve the business conditions of that line_of_business because it makes information on construction projects freely available to the construction industry in 320_f2d_375 ct_cl an illinois not-for- profit corporation which operated a multiple listing system not directed to improvement of business conditions in the real_estate market and not merely as an incidental activity of the board_of licensed realty brokers and salesmen was not entitled to exemption from income_tax it was held the operation of the multiple listing service was the dominant activity in addition the decision held the multiple listing service was a tool businesses used in their real_estate transactior’s the mls was used to facilitate the sale of property by bringing buyers and sellers together and provided a benefit to those selling property application of law you are not described in sec_501 because you are primarily providing particular services to members you are not described in sec_1_501_c_6_-1 of the income_tax regulation because the facts show you are not formed to promote the common business interests of a particular industry or trade but rather for the purpose of contracting on members behalf unlimited use and access to the mls for a fee you are providing members specific services which would otherwise be necessary for each individual member to obtain on his her own moreover non-members who meet certain criteria may also pay a monthly fee for unlimited use and access to the mls in addition although the fees from the mls produce only sufficient income to be self-sustaining you are engaging in _ letter cg catalog number 47628k a regular business of a kind ordinarily carried on for profit you are like the organization described in revrul_59_234 because you are primarily providing members the use and access of the mls which you contract on their behalf your mls fees make up between of your revenue mls related expenses make up of your total expenses this indicates this is your primary activity you are not like the organization described in revrul_72_211 although the public has limited access to the mls only paying members and other qualified individuals or businesses in the real_estate industry who also pay monthly fees have unlimited access and use of the mls on the other hand the organization in the revenue the ruling is making its plan room and news bulletin available to all in the construction industry moreover there is no charge for use of the plan room conclusion you have the right to file a protest if you believe this determination is incorrect to protest you - must ‘submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter based on the information provided in your form_1024 and supporting documentation we conclude that you are not operated for purposes described in sec_501 of the code you are primarily contracting on your members behalf unlimited access and use of the mls which is the rendering of particular services for your members this precludes exemption under sec_501 your operations are similar to the organization in evanston-north shore bd of realtors v u s because the majority of your revenue is generated from fees from the mls this supports the fact that the provision of the mls is your dominant activity furthermore your members use the ml sec_4s a tddl in their real_estate businesses to facilitate the sale of property which provides a benefit to those selling property therefore the mls system provides a particular service to your individual members instead of primarily engaging in activities that further the common business interests of the real_estate industry we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete types of information that should be included can be found in publication facts must be declared true under penalties of perjury protest the following signed declaration this may be done by adding to the letter cg the statement of catalog number 47628k your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely ken corbin director exempt_organizations enclosure publication letter cg catalog number 47628k
